Name: Commission Regulation (EEC) No 3050/84 of 31 October 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 84 Official Journal of the European Communities No L 288/31 COMMISSION REGULATION (EEC) No 3050/84 of 31 October 1984 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 ('), as last amended by Regulation (EEC) No 2750/84 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 and Article 1 04 of the Act of Accession of Greece to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 132, 21 . 5. 1983, p. 29. O OJ No L 205, 1 . 8 . 1984, p. 27 . ( «) OJ No L 260, 29 . 9 . 1984, p. 38 . No L 288/32 Official Journal of the European Communities 1 . 11 . 84 ANNEX to the Commission Regulation of 31 October 1984 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 November 1984 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 60,978 30,489 Additional aid in case of advance fixing for the month of : (ECU/ tonne) December 1984 55,942 27,971 January 1985 43,314 21,657 February 1985 43,314 21,657 March 1985 43,314 21,657 April 1985 (") 0 0 May 1985 (') 0 0 June 1985 0 0 0 July 1985 (') 0 0 August 1985 (') 0 0 September 1985 (') ¢ 0 0 October 1985 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78 .